828 So. 2d 433 (2002)
Joe RAZZ, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-0080.
District Court of Appeal of Florida, First District.
October 9, 2002.
Joe Razz, pro se, for Appellant.
Robert A. Butterworth, Attorney General; Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Because appellant is detained in DeSoto County, the circuit court in Okaloosa County lacked authority to rule on appellant's *434 petition for writ of habeas corpus. See 79.09, Fla. Stat. (2001); see also Alday v. Singletary, 719 So. 2d 1260 (Fla. 1st DCA 1998). A trial court can convert an improperly filed habeas corpus petition into a rule 3.850 motion. See Pinder v. State, 779 So. 2d 309, 310 (Fla. 2d DCA 1999). However, as appellant's convictions and sentences became final nine years before he filed his petition, such a motion would be denied as both successive and untimely. See Fla. R.Crim. P. 3.850(b), (f). Therefore, the trial court properly denied appellant's petition/motion. Accordingly, we affirm the trial court's order without prejudice to appellant's right to file an appropriate petition in the proper court.
AFFIRMED.
BROWNING, LEWIS and POLSTON, JJ., concur.